Case: 1:15-cv-01046-SO Doc #: 314-2 Filed: 06/17/20 1 of 11. PageID #: 6764




                      EXHIBIT B
                        Case: 1:15-cv-01046-SO Doc #: 314-2 Filed: 06/17/20 2 of 11. PageID #: 6765
                                                                                                      [INCIDENT #]

                                         CLEVELAND DIVISION OF POLICE
                                             FORCE REVIEW BOARD
                                                 CHECKLIST

                                                 INCIDENT INFORMATION

Incident #:
Date of Incident:
Involved Officers:




Classified Level of Force:                      ☐ Level II ☐ Level III
                                              INVESTIGATION INFORMATION

Investigating Supervisor:
Investigating Unit:
Date Investigation Complete:
Date Follow-up [if any] Complete:
                                                  BOARD INFORMATION

Date of Board:
Board Chairman:
                                        PRESENTATION OF INVESTIGATION TO FRB

Presenter:




                                                                                                        Page 1 of 10
                       Case: 1:15-cv-01046-SO Doc #: 314-2 Filed: 06/17/20 3 of 11. PageID #: 6766
                                                                                                                             [INCIDENT #]


ALL findings by the Board must be supported by a preponderance of the evidence.
                                             A. DECISION MAKING AND TACTICS
   1. Did the officer(s) decision making and tactics contribute to the need to use force?     Regardless of whether decisionmaking and
                                                                            ☐Yes ☐No          tactics are approved or disapproved,
                                                                                              summarize follow up action identified:
   2. During the whole of the incident, did the officer(s) employ tactics and decision        ☐ None
      making consistent with:
                                                                                              ☐ Chain of command for counseling and entry
                                                                                              into tracking software.
                    i. Policy, other than the Use of Force Policy?           ☐Yes ☐No
                                                                                              ☐ Recommendation/referral to training
                                                                                              section.
                   ii. Training?                                             ☐Yes ☐No
                                                                                              ☐ Recommendation/referral to policy section
                                                                                              ☐ Recommendation of non-disciplinary
                                                                                              corrective action (specify):
                                                                                              _____________________________________
                                                                                              _____________________________________
                                                                                              _____________________________________

REVIEW OF DECISION MAKING AND TACTICS: List By Each Involved Officer, supervisor, commander, and dispatcher involved the
incident, as appropriate.

Administrative Approval: Based on the documentation provided, the decision-making and tactics employed appear to be consistent with
division core principles and training.

Administrative Disapproval: Based on the documentation provided, the decision-making and tactics employed do not appear to be consistent
with division core principles and training.




                                                                                                                               Page 2 of 10
                        Case: 1:15-cv-01046-SO Doc #: 314-2 Filed: 06/17/20 4 of 11. PageID #: 6767
                                                                                                                                   [INCIDENT #]

 Name and Serial Number                                                                                     Approved or Disapproved
 1.
 2.
 3.
 4.
 5.
 6.
 7.
 8.
 9.
 10.


                                                                B. USE OF FORCE
The application of the use of force policy does not, and should not, involve inquiries into the involved officer’s subjective intent. Instead, the
analysis must be conducted from the standpoint of an objectively reasonable officer encountering the same circumstances as the involved officers.
3. Did the officer(s) involved use de-escalation techniques when safe and feasible to do so under the                        Use of Force: General,
circumstances?                                                                                                                   Section V
                                                                                                                             Use of Force: De-
          i.    Did the officer(s) involved take reasonable efforts to de-escalate prior to using force?                         Escalation

                                                                                       ☐Yes ☐No ☐Not feasible

           ii.   What de-escalation tactics, or additional de-escalation tactics, might have been used in the
                 circumstances? ☐ N/A
                    ☐ Protective use of distance, cover, concealment, and time (separation, barriers, slowing down
                      incident)
                    ☐ Hearing and listening
                    ☐ Strategic communication or voice commands to de-escalate the situation
                    ☐ Increasing officer presence/calling resources (more personnel, specialized CIT officer,
                      supervisor)
                    ☐ Other

          iii.   During and/or after using force, did the officer(s) reduce the level of force applied as the nature
                 of the threat diminished?
                                                                                       ☐Yes ☐No ☐Not feasible

                                                                                                                                      Page 3 of 10
                          Case: 1:15-cv-01046-SO Doc #: 314-2 Filed: 06/17/20 5 of 11. PageID #: 6768
                                                                                                                                      [INCIDENT #]

4. Was the officer’s use of force necessary to achieve a lawful objective?                                  ☐Yes ☐No           Use of Force: General,
                                                                                                                                Section II
5. Was the officer’s use of force proportional to the level of the subject’s resistance?                     ☐Yes ☐No          Use of Force: General,
                                                                                                                                Section III
6. Was the officer’s use of force objectively reasonable?                                                   ☐Yes ☐No           Use of Force: General,
                                                                                                                                Section IV
7.   Did the officer comply with CPD’s general procedures involving force?                                       ☐Yes ☐No      Use of Force: General,
     Officer identify selves and advise of intent to detain, arrest, or search before using force, if safe and feasible?       Section I
     Verbal warning to submit prior to force, if safe and feasible?
     Avoid unnecessary risks to civilians, officers, and emergency personnel?
     Consider surroundings when un-holstering and/or before discharging firearms?
8.   Did the officer use prohibited force?                                                                      ☐Yes ☐No       Use of Force: General,
                                                                                                                                Section III
            1. Use force to subdue a subject(s) who is not suspected of any criminal conduct,           ☐Yes ☐No
         other than to protect an officer’s or another person’s safety?
         2. Use retailiatory force?                                                                     ☐Yes ☐No
         3. Use force against subject(s) who only verbally confront officers and are not                ☐Yes ☐No
         involved in criminal conduct?
         4. Use force against subject(s) who are handcuffed or otherwise restrained?                    ☐Yes ☐No
            If yes, was force nonetheless objectively reasonable and necessary under circumstances      ☐Yes ☐No
            to stop an assault, escape, or as necessary to fulfill other law enforcement objectives?
         5. Un-holster and display or unholster and point a firearm?                                    ☐Yes ☐No
            If yes, did the circumstances surrounding the incident create an objectively reasonable     ☐Yes ☐No
            belief that the situation may escalate to the point at which deadly force would be
            authorized?
         6. Use force to overcome passive resistance?                                                   ☐Yes ☐No
             If yes, was force necessary, proportional, and objectively reasonable to achieve a         ☐Yes ☐No
             legitimate law enforcement objective?
         7. Use force against those who are exercising their First Amendment Rights?                    ☐Yes ☐No
             If yes, was it necessary and objectively reasonable for the safety of that individual or   ☐Yes ☐No
             the public?
             If yes, was it done with sufficient personnel?                                             ☐Yes ☐No
         8. Carry weapons that are not authorized or approved by the Division?                          ☐Yes ☐No
         9. Use a firearm as an impact weapon?                                                          ☐Yes ☐No
         10. Fire warning shots?                                                                        ☐Yes ☐No
                                                                                                                                         Page 4 of 10
                         Case: 1:15-cv-01046-SO Doc #: 314-2 Filed: 06/17/20 6 of 11. PageID #: 6769
                                                                                                                                       [INCIDENT #]

       11. Use deadly force solely to protect property or solely to effectuate an arrest?              ☐Yes ☐No
       12. Use neck holds?                                                                             ☐Yes ☐No
       13. Discharge a firearm from or at a moving vehicle?                                            ☐Yes ☐No
           If yes, was deadly force justified by something other than the threat of the moving         ☐Yes ☐No
           vehicle?
       14. Reach into, or place themselves in the path of a vehicle?                                   ☐Yes ☐No
       15. Discharge a firearm at a threat that is not verified and visible?                           ☐Yes ☐No
       16. Use head strikes with hard objects?                                                         ☐Yes ☐No

If yes, to any of the questions (numbers 1 through 16) above:
     a. Would a reasonable officer believe that the use of deadly force was objectively reasonable, necessary, and
          proportional according to this policy?                                                      ☐Yes ☐No
     b. (Only if yes to (a)): Did the subject’s actions constitute an immediate and grave threat to the officer or others?
                                                                                                       ☐Yes ☐No
     c. (Only if yes to (b)): Were there any other force options, techniques, tactics, or choices with the Division’s
          policy available to the officer?                                                             ☐Yes ☐No
     If yes to (c), the “rare and exceptional circumstances” language in Use of Force: General Section III(B) may
     apply.

9. Did the officer comply with the Division’s policy on providing medical attention following the use of force                  Use of Force: General,
   once the scene is secured?                                                                   ☐Yes ☐No                         Section V

REVIEW OF FORCE APPLIED: List by Each Involved Officer

Administrative Approval: Based on the documentation provided, the force used was objectively reasonable, necessary, and proportional; was
consistent with the duty to de-escalate; and consistent with all other provisions of the Use of Force Policy.

Administrative Disapproval: Based on the documentation provided, the force was not objectively reasonable, necessary, and proportional; was
consistent with the duty to de-escalate; and/or was not consistent with all provisions of the Use of Force Policy.

 Name and Serial Number                                                                                         Approved or Disapproved
 1.
 2.
 3.
 4.
 5.
                                                                                                                                          Page 5 of 10
                       Case: 1:15-cv-01046-SO Doc #: 314-2 Filed: 06/17/20 7 of 11. PageID #: 6770
                                                                                                                                 [INCIDENT #]

 6.
 7.
 8.
 9.
 10.

                                                              C. SUPERVISION
10. Was there an on-scene supervisor(s)?                                 ☐Yes ☐No

If yes, did the on-scene supervisor(s) provide appropriate tactical guidance and
support to the field during the incident?                               ☐Yes ☐No


 REVIEW OF INCIDENT SUPERVISION (For Each On-Scene Supervisor)

Administrative Approval: The review board finds that the supervision and direction of the incident appears to be consistent with policy and
training.

Administrative Disapproval: The review board finds that the supervision and direction of the incident does not appear to be consistent with
policy or training for the following reasons:

 Name and Serial Number                                                                                   Approved or Disapproved
 1.
 2.
 3.
 4.
 5.
 6.
 7.
 8.
 9.
 10.




                                                                                                                                   Page 6 of 10
                       Case: 1:15-cv-01046-SO Doc #: 314-2 Filed: 06/17/20 8 of 11. PageID #: 6771
                                                                                                                                [INCIDENT #]


                                          E. ADDITIONAL INVOLVED PERSONNEL ISSUES
11. Were there any issues identified with respect to information sharing or
communication? Were all CDP communications protocols followed?
                                                                       ☐Yes ☐No


                                          D. ANALYSIS OF UNDERLYING INVESTIGATION
12. Was the investigation conducted and reported to FRB in a timely manner?               ☐ No action. Explanation sufficient.
                                                                                          ☐ Refer to chain of command for counsel.
                                                                       ☐Yes ☐No           ☐ Refer to Chief’s office.
13. Was the investigation objective and complete?                                             If no, how resolve?
                                                                                              ☐ Refer to unit.
                                                                    ☐Yes ☐No                  ☐ Refer toChief’s Office.
14. Were the investigation’s findings supported by a preponderance of the evidence?       If no, document reasons for determination, including
                                                                                          specific evidence or analysis support Board’s
                                                                       ☐Yes ☐No           conclusionsin the comment section, for the Chief of
                                                                                          Police.
15. Does there appear to be additional relevant evidence that may assist in resolving        If yes, how resolve?
inconsistencies or improve the reliability or credibility of the investigation?               ☐ Refer to District/Bureau/Unit for further
                                                                                                 investigation.
                                                                    ☐Yes ☐No                  ☐ Refer toChief’s office.
16. For Level II investigations, did the Chain of Command properly address and            ☐ Refer back to chain
refer the issues identified?                                                              ☐ Refer to Other ________.
        •    Sergeant                                               ☐Yes ☐No
        •    Lieutenant                                             ☐Yes ☐No
        •    Captain                                               ☐Yes ☐No

REVIEW OF INCIDENT REPORTING AND INVESTIGATION:

Administrative Approval: The review board finds that the investigation is thorough and complete. The review board finds that preponderance
of the evidence supports the reviewer’s determinations.

Administrative Disapproval:
   The review board finds that the investigation is not thorough and complete, for the following reasons:

                                                                                                                                  Page 7 of 10
                      Case: 1:15-cv-01046-SO Doc #: 314-2 Filed: 06/17/20 9 of 11. PageID #: 6772
                                                                                                                                 [INCIDENT #]


      The review board does not believe that the preponderance of evidence supports the reviewer’s determinations for the following reasons:

 Name and Serial Number                                                                                  Approved or Disapproved
 1.
 2.
 3.
 4.
 5.
 6.
 7.
 8.
 9.
 10.

                                                    F. BOARD RECOMMENDATIONS
17. Were there any policy issues raised by this incident?                  ☐Yes ☐No ☐ None.
                                                                                     ☐ Refer issue to Policy.
                                                                                     ☐ Refer issue to Other _______________.
18. Were there any training issues raised by this incident?                ☐Yes ☐No ☐ None.
                                                                                     ☐ Refer issue to Training.
                                                                                     ☐ Refer issue to Other _______________.
19. Were there any equipment issues raised by this incident?               ☐Yes ☐No ☐ None.
                                                                                     ☐ Refer issue to ____________________.
20. Were there any issues raised by this incident related to CPD’s medical response? ☐ None.
                                                                           ☐Yes ☐No ☐ Refer issue to ____________________.
21. Are there any other issues or lessons learned from this incident that should be  ☐ None.
communicated? To whom?                                                     ☐Yes ☐No ☐ Involved Officers.
                                                                                     ☐ Platoon.
                                                                                     ☐ District.
                                                                                     ☐ Division-Wide.
                                                                                     ☐ Training.
                                                                                     ☐ Policy.
                                                                                     ☐ Public.

                                                                                                                                   Page 8 of 10
                    Case: 1:15-cv-01046-SO Doc #: 314-2 Filed: 06/17/20 10 of 11. PageID #: 6773
                                                                                                                  [INCIDENT #]

                                                                                 ☐ Other ___________.
22. Were there any actions by involved personnel that warrant commendation?      ☐ None.
                                                                    ☐Yes ☐No     ☐ Referred for formal commendation.
                                                                                 ☐ Referred for informal commendation to
                                                                                 _________________________________.



                                                    FOR INTERNAL USE ONLY
                                      Specific Recommendations and Assignments for Follow-Up

      1.     IA/Chain of Command referrals
                a. Officer name and serial number:
                b. General reason for referral (for each officer above):
                c. BOC to initiate referral via tracking software:

      2.     Individual officer training recommendations/Individual referrals
                a. To whom it is assigned for follow-up:
                b. What follow-up is requested:
                c. When a response is due:

      3.     Department training recommendations
                a. To whom it is assigned for follow-up:
                b. What follow-up is requested:
                c. When a response is due:

      4.     Policy change or clarification recommendations
                 a. To whom it is assigned for follow-up:
                 b. What follow-up is requested:
                 c. When a response is due:

      5.     Procedure change or clarification recommendations
                a. To whom it is assigned for follow-up:
                b. What follow-up is requested:
                c. When a response is due:



                                                                                                                    Page 9 of 10
                     Case: 1:15-cv-01046-SO Doc #: 314-2 Filed: 06/17/20 11 of 11. PageID #: 6774
                                                                                                    [INCIDENT #]

       6.     Equipment recommendations
                 a. To whom it is assigned for follow-up:
                 b. What follow-up is requested:
                 c. When a response is due:




COMMENTS:




UOFRB Chair                      Date         Print Name              Serial   Unit #




Forwarded to Chief’s Office By   Date         Print Name              Serial   Unit #




                                                                                                     Page 10 of 10
